Citation Nr: 1227468	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  08-34 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected cervical spine stenosis.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative muscle disorder/mitochondrial myopathy.

3.  Entitlement to effective date earlier than July 29, 2005, for the grant of service connection for cervical spine stenosis.

4.  Entitlement to effective date earlier than July 29, 2005, for the grant of service connection for degenerative muscle disorder/mitochondrial myopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to September 1995 and from May 2002 to August 2003.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran requested a travel Board hearing in the October 2008 substantive appeal.  In February 2010, the Veteran indicated that he was willing to accept a Board video-conference hearing in lieu of an in-person Board hearing at the RO.  The Veteran was scheduled for a travel Board hearing in May 2012.  However, he failed to appear for the hearing.  Under these circumstances, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The issue of entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative muscle disorder/mitochondrial myopathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected cervical spine stenosis is manifested by muscle spasm or guarding severe enough to result in abnormal spinal contour, forward flexion not less than 40 degrees to include consideration of pain with no evidence of ankylosis.   

2.  Resolving all reasonable doubt in the Veteran's favor, the evidence of record indicates that the Veteran originally submitted a formal claim of entitlement to service connection for cervical spine stenosis on March 24, 2005.

3.   Resolving all reasonable doubt in the Veteran's favor, the evidence of record indicates that the Veteran originally submitted a formal claim of entitlement to service connection for degenerative muscle disorder/mitochondrial myopathy on March 24, 2005.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent disability rating for service-connected cervical spine stenosis have been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2002, Supp. 2011); 38 C.F.R. §§  3.102, 3.159, 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5238, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating IVDS Based on Incapacitating Episodes (2011).

2.  The criteria for an effective date of March 24, 2005 for the grant of service connection for cervical spine stenosis have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.400 (2011).

3.  The criteria for an effective date of March 24, 2005 for the grant of service connection for degenerative muscle disorder/mitochondrial myopathy have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran is appealing the initial rating assignment as to cervical spine stenois and the effective dates for the grant of service connection for cervical spine stenosis and degenerative muscle disorder/mitochondrial myopathy.  The September 2007 rating decision granted the Veteran's claims of entitlement to service connection and therefore, such claims are now substantiated.  His filing of a notice of disagreement as to the initial rating and effective dates assigned in the September 2007 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeals as to the initial rating assignment and effective dates triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The September 2009 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth regulation for the determination of effective dates and the relevant diagnostic code for rating disabilities of the spine, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  Therefore, the Veteran was informed of what was needed not only to achieve the next-higher schedular ratings, but also to obtain all schedular ratings above the initial evaluations that the RO assigned.  Based on the foregoing, the Board finds that the Veteran has been informed of what was necessary to achieve an earlier effective date for the grant of service connection for cervical spine stenosis and degenerative muscle disorder/mitochondrial myopathy and a higher rating for the service-connected disability on appeal.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records and two VA examination reports.  

The VA examination reports dated in April 2007 and April 2010 reflect that the examiners conducted a review of the Veteran's claims file in addition to obtaining an oral history and an evaluation of the Veteran with respect to symptoms of cervical spine stenosis.  The examiners documented in detail the claimed symptoms and the effect those symptoms have on his occupational functioning and daily activities.  Accordingly, the Board concludes that the examinations are adequate for rating purposes.  

Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claim for an Increased Rating

The Veteran was granted entitlement to service connection for cervical spine stenosis in a September 2007 rating decision and he was assigned a 10 percent disability rating under Diagnostic Code 5238, which evaluates spinal stenosis.  The Veteran appealed this decision asserting that he is entitled to a disability rating in excess of 10 percent due to constant pain and fatigue. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Id.  

The criteria for rating disabilities of the spine are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under that formula, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees, or, the combined range of motion of the cervical spine greater than 170 degrees, but not greater than 235 degrees, or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or, vertebral fracture with loss of 50 percent or more of the height.  A 20 percent rating is assignable for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or, the combined range of motion of the cervical spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted where forward flexion of the cervical spine is 15 degrees or less, or there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is assignable where there is unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2011).

Under the rating schedule, forward flexion, extension and lateral flexion to 45 degrees, each, and rotation to 80 degrees, are considered normal range of motion of the cervical spine.  38 C.F.R. § 4.71a, Plate V.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

On VA examination in April 2007, the Veteran reported cervical spine pain that is present upon awakening.  He described the pain as sharp, dull, aching most of the time.  The severity of the pain was described as moderate and the Veteran rated the pain as a seven out of ten.  The pain is constant and radiates into both arms.  The Veteran reported that he has weekly severe flare-ups that last hours.  Flare-ups will cause pain rated as an eight out ten and spasms.  He has had to quit jobs in the past due to flare-up pain.  He reports incapacitating episodes at home that occur two times per week.  He sits in a high back office chair to relieve pain.  On examination, there was evidence of spasm, guarding, pain with motion, tenderness and weakness. The Veteran had normal posture and gait.  The Veteran had abnormal spinal curvature with evidence Gibbus.  There was no evidence of cervical spine ankylosis.  After repetitive range of motion testing, the Veteran had flexion to 40 degrees with pain throughout motion, extension to 30 degrees with pain throughout motion, right lateral flexion to 30 degrees, left lateral flexion to 45 degrees, right lateral rotation to 35 degrees and left lateral rotation to 20 degrees.  

The Veteran was provided with another VA examination in April 2010.  He reported a history of decreased motion, stiffness and spasms.  The Veteran explained that he has constant sharp pain in the cervical spine of moderate severity.  He noted that he had severe flare-ups every two to three weeks that last one day to two weeks.  The Veteran stated that he had decreased range of motion secondary to pain.  Physical examination revealed normal posture, head position and gait.  The Veteran had an abnormal spinal curvature, kyphosis.  There was evidence of spasm, pain with motion and tenderness of the cervical sacrospinalis.  The examiner determined that the muscle spasm, localized tenderness or guarding was not severe enough to be responsible for the abnormal gait or abnormal spinal contour.   Range of motion of the cervical spine was the following: flexion to 45 degrees, extension to 25 degrees, left lateral flexion to 25 degrees, right lateral flexion to 20 degrees, left lateral rotation to 40 degrees and right lateral rotation to 45 degrees.  The examiner observed that there was objective evidence of pain following repetitive motion, but there was no additional limitation after three repetitions of range of motion.  The Veteran was currently unemployed, because he tore his right rotator cuff at work.  The examiner determined that there was no effect of the Veteran's cervical spine stenosis on his usual daily activities. 

As noted, under the General Rating Formula, a 20 percent disability rating is warranted if the Veteran's cervical spine stenosis is manifested by forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees, the combined range of motion of the cervical spine is 120 degrees or less, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour, favorable ankylosis of the entire cervical spine, or unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  The evidence shows that the Veteran's forward flexion of the cervical spine was not less than 40 degrees and the combined range of motion of the cervical spine was not less than 200 degrees at any time during the appeal period.  Nonetheless, the April 2007 VA examiner determined that the Veteran had Gibbus, an abnormal curvature of the spine and that his muscle spasm, localized tenderness or guarding was severe enough to be responsible for the abnormal contour.  In contrast, the April 2010 VA examiner concluded that the Veteran had kyphosis, an abnormal curvature of the spine, but his muscle spasm, localized tenderness or guarding was not severe enough to be responsible for the abnormal contour.   The Board finds no reason to accord more weight to one opinion over the other.  Thus, the record contains an approximate balance of positive and negative evidence regarding the issue of whether the Veteran's abnormal spinal curvature is caused by the symptoms of his cervical spinal stensois.  Resolving any reasonable doubt in favor of the Veteran, the Board concludes that the Veteran's cervical spine stenosis more closely approximates a 20 percent disability rating during the entire appeal period.  

In declining to grant a disability rating in excess of 20 percent, the Board finds that the evidence of record, the most pertinent of which was discussed above, shows that the Veteran's cervical spine disability is not manifested by forward flexion of 15 degrees or less or any favorable or unfavorable ankylosis of the cervical spine.  In this regard, the various range of motion testing of record reveals flexion to no fewer than 40 degrees.  Additionally, the medical evidence reveals that the Veteran does not have any ankylosis of the cervical spine.  As such, the Board finds that the criteria for a rating in excess of 20 percent under the General Rating Formula have not been met.

With respect to the DeLuca factors, the VA examinations of record clearly stated that pain occurred during range of motion testing, and whether additional repetitions resulted in further limitation of motion to include due to pain.  Thus, the Board is satisfied that the Veterans subjective reports of pain, stiffness, fatigue and weakness have been considered in assigning functional degrees of movement.  Under the circumstances, the Board finds the competent, probative evidence indicates that the 20 percent rating adequately compensates the Veteran for pain, and other DeLuca factors provide no basis for assignment of any higher rating.

Additionally, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected cervical spine stenosis.  Here, the Veteran complained of numbness and tingling of the upper extremities.  However, neurological examinations were negative for any additional separately ratable neurological manifestations(s) of his cervical spine stenosis.  In fact, the medical evidence shows that the Veteran's symptoms of numbness and tingling are consistent with the Veteran's history of mitochondrial myopathy.  See April 2010 VA examination and November 2009 VA treatment record.

Finally, the Board notes that there is no medical evidence that the Veteran's service-connected cervical spine stenosis would warrant more than a 20 percent rating if rated on the basis of incapacitating episodes.  Under the Formula for Rating IVDS Based on Incapacitating Episodes, the next higher, 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Higher ratings are warranted for incapacitating episodes of longer durations.  For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.

The evidence pertinent to the claim for increase does not indicate any bed rest prescribed by a physician for a total period of at least 4 weeks in the last 12 months, as required for a 40 percent rating.  As such, the criteria for an increased rating under the Formula for Rating IVDS Based on Incapacitating Episodes are likewise not met.

The Board has considered whether the Veteran is entitled to staged ratings.  The evidence throughout this appeal demonstrates that the Veteran's service-connected cervical spine stenosis has not fluctuated materially.  Thus, the Board finds that his disability picture for cervical spine stenosis more closely approximates that contemplated by a 20 percent evaluation throughout this appeal.  

For all the foregoing reasons and resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran's cervical spine stenosis more closely approximates a 20 percent disability during the entire appeal period.  Thus, entitlement to a 20 percent disability rating for service-connected cervical spine stenosis is warranted.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for cervical spine stenosis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's cervical spine stenosis with the established criteria found in the rating schedule for diseases and injuries of the spine shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board recognizes that at the April 2010 VA examination, the Veteran reported that he was unemployed.  However, the evidence shows that he was unemployed due to a rotator cuff injury.    A review of the evidence shows that the Veteran's cervical spine stenosis by itself has not cause marked interference with employment.  Furthermore, the evidence does not show that the Veteran's cervical spine stenosis has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).




III.  Earlier Effective Date

The Veteran was granted service connection for cervical spine stenosis effective July 29, 2005 and degenerative muscle disorder/mitochondrial myopathy effective July 29, 2005.  The Veteran contends that the effective date for the grant of service connection for these disabilities should be in March 2004, which is the date he asserts he filed his claim in Crestview, Florida.  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002).  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2011).  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2011).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim. 38 C.F.R. § 3.155 (2011).  An informal claim must identify the benefit sought.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011); Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.

The Board observes that the RO received a copy of the Veteran's formal claims for entitlement to service connection for cervical spine stenosis and degenerative muscle disorder/mitochondrial myopathy on July 29, 2005.  The Veteran contends that he submitted claims for service connection for cervical spine stenosis and degenerative muscle disorder/mitochondrial myopathy in March 2004.  The record contains a letter dated in July 2005 from the Okaloosa County Veterans Service Office that notes the Veteran filed for entitlement to service connection in March 2005.  He called VA's 800 number on July 25, 2005 and he was informed that the claim was never received by VA.  The letter asked the RO to search for the original claim filed in March and to advise the Veteran.  Enclosed with the letter was a copy of the original information submitted by the Veteran.  The original application was located on September 1, 2005 with a notation that it was found in the Veteran's medical records.  The original letter accompanying the application was dated March 24, 2005 and it indicates that it was mailed to the VA RO in St. Petersburg, Florida.  Unfortunately, there is no date stamp on the original application to show when the RO received this application.  Based on the evidence above, it appears that the Veteran mistakenly stated that he submitted the application in March 2004, but he meant that he submitted his application in March 2005, which would be consistent with the evidence of record.  

In light of the foregoing and giving the Veteran the benefit of the doubt, the Board finds that the effective date for the grant of service connection for cervical spine stenosis and degenerative muscle disorder/mitochondrial myopathy should be March 24, 2005, the date listed on the letter sent with the original documents for service connection.  The Board recognizes that none of the original documents sent with the application dated in March 24, 2005 have a date stamp.  Therefore, it is unclear on the exact date it was received by the RO.  However, it appears that this application was misplaced as it was located in the Veteran's medical records in September 2005.  This is consistent with the Veteran's statement that he originally sent in his claims for service connection for cervical spine stenosis and degenerative muscle disorder/mitochondrial myopathy in March 2005 and the letter from his representative dated in July 2005 indicating that the Veteran had previously submitted his application in March and requested that VA search for the original claim.  Accordingly, an effective date of March 24, 2005 for the grant of service connection for cervical spine stenosis and degenerative muscle disorder/mitochondrial myopathy is warranted.


ORDER

Entitlement to an initial disability rating of 20 percent for service-connected cervical spine stenosis is granted.

Entitlement to an effective date of March 24, 2005 for the grant of service connection for cervical spine stenosis is granted.

Entitlement to an effective date of March 24, 2005 for the grant of service connection for degenerative muscle disorder/mitochondrial myopathy is granted.


REMAND

The Board acknowledges that where the record does not adequately reveal the current state of disability, the duty to assist requires a thorough and contemporaneous medical examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that, in a claim for an increased rating, the Board erred in relying on a 23-month-old examination where the appellant submitted evidence to indicate there had been a material change in his disability since that examination); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Reexamination will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327(a) (2011). 

As to the claim for an increased initial evaluation for degenerative muscle disorder/mitochondrial myopathy, the Board notes that the Veteran last underwent a VA medical examination for this disability in April 2007, more than five years ago. The lapse of time since this examination, in and of itself, does not necessarily warrant a new examination.  See VAOPGCPREC 11-95 (April 7, 1995).   However, the Veteran indicated in his October 2008 substantive appeal that in 2008 his symptoms of degenerative muscle disorder/mitochondrial myopathy became worse in that he had a muscle attack that lasted two and a half months that prevented him from working and caused severe financial loss and emotional distress.   The U.S. Court of Appeals for Veterans Claims has held that "[w]here the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination."  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Furthermore, according to VAOPGCPREC 11-95 (1995), a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  Therefore, the Board concludes that the evidence of record reveals that another VA examination is necessary to determine the current severity of the Veteran's degenerative muscle disorder/mitochondrial myopathy.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected degenerative muscle disorder/mitochondrial myopathy.  All necessary testing should be conducted, and the examiner should also provide a full description of the effects of the disability upon the Veteran's employment and daily life, including any manifest limitation of activity alleged by the Veteran.  The claims folder must be made available to the examiner in connection with the examination. 

2. Upon completion of the foregoing, readjudicate the Veteran's increased rating claim for coronary artery disease based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


